DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of embodiment 1, claims 1-3 and 12-14 in the reply filed on 1/3/22 is acknowledged.  The traversal is on the ground(s) that there is no serious burden.  This is not found persuasive because applicant concedes that claims 3-6 and 8-11 are directed different technical solutions and that the claims correspond to different technical features in threshold determination.  Furthermore, [0013]-[0016] and [0020]-[0047] of applicant’s own specification discloses these features as different embodiments.  Finally, the mere fact that the claims are directed to 8 different embodiments is self-evident that there is a serious burden in search and examination.
Claims 4-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected embodiment, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/3/22.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of inclusion of implied and legal phraseologies such as “discloses” and “embodiments”.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou (9,432,676).
Zhou, in Figs. 1 and 2, discloses a transform coefficients suppression algorithm using the same method for inverse quantization as specified in claim 1 of the present invention, comprising determining whether the inverse transform coefficient 118 corresponding to the quantized coefficient in the quantized block 114 can be set to zero 140, according to the size of the quantized block (e.g. 4x4);  5when the inverse transform coefficient corresponding to the quantized coefficient can't be set to zero 130, the quantized coefficient is inverse quantized 116 to obtain a corresponding inverse transform coefficient 118.  
With respect to claims 2, 3, and 12-14, Fig. 2 of Zhou also discloses10 a computer system and memory for determining the thresholds Tx 4 and Ty 4 according to the size of the quantized block; the quantized block is recorded as a two-dimensional array M 4x4, for the element M[x][y] in 15M, if x is not less than the threshold Tx or y is not less than the threshold Ty, then the inverse transform coefficient corresponding to M [x][y] can be set to 0;20 when the size of the quantized block is WxH (e.g. 32x32), Tx is W, or W/2, or W/4, or W/8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNG LEE whose telephone number is (571)272-7334. The examiner can normally be reached 571-272-7334.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/Y LEE/Primary Examiner, Art Unit 2419